Case: 13-60625      Document: 00512817095         Page: 1    Date Filed: 10/28/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                          United States Court of Appeals
                                                                                   Fifth Circuit

                                                                                 FILED
                                    No. 13-60625                          October 28, 2014
                                  Summary Calendar                          Lyle W. Cayce
                                                                                 Clerk

RAFAEL MARTINEZ RODRIGUEZ, also known as Rafael Martinez,

                                                 Petitioner

v.

ERIC H. HOLDER, JR., U. S. ATTORNEY GENERAL,

                                                 Respondent


                       Petitions for Review of an Order of the
                           Board of Immigration Appeals
                               BIA No. A036 421 288


Before STEWART, Chief Judge, and ELROD and HIGGINSON, Circuit
Judges.
PER CURIAM: *
       Rafael Martinez Rodriguez (Martinez), a native and citizen of Mexico,
petitions for review of both the order of the Board of Immigration Appeals
(BIA) denying his motion to reopen removal proceedings and his motion to
reconsider that denial. He does not challenge the BIA’s holding that his motion
to reopen was untimely under 8 U.S.C. § 1229a(c)(7)(C)(i) and 8 C.F.R.


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 13-60625    Document: 00512817095    Page: 2   Date Filed: 10/28/2014


                                No. 13-60625

§ 1003.2(c) but, rather, argues only that the BIA abused its discretion by
holding that (1) the departure bar set forth in § 1003.2(d) prevented it from
exercising its sua sponte authority to reopen and (2) even if the departure bar
did not apply, sua sponte reopening pursuant to § 1003.2(a) was not warranted.
      Contrary to Martinez’s assertions, this court lacks jurisdiction to
consider his challenge to the BIA’s decision not to exercise its sua sponte
authority to reopen. See Ramos-Bonilla v. Mukasey, 543 F.3d 216, 220 (5th
Cir. 2008). As Martinez’s motion to reopen was time barred, we need not
address his arguments regarding the BIA’s application of the departure bar.
See id. His petitions for review are DISMISSED for lack of jurisdiction.




                                      2